DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tachibana (US 2015/0224987)  
As to claim 1 Tachibana discloses a vehicle control apparatus that is mounted in a vehicle, comprising at least one electronic control unit configured to: 
acquire lane information including a curvature of a curve located ahead in a traveling direction of the vehicle(Paragraph 48 “The database 21 stores various pieces of information. Herein, the database 21 stores infrastructure information and the like….For example, the road information includes at least one of road gradient information, road surface state information, road shape information, vehicle speed limit information, road curvature (curve) information, road lane information and the like.”) 
acquire target vehicle information as information on a target vehicle that is to be overtaken by the vehicle, that is to run side by side with the vehicle, or that is to pass the vehicle(Paragraph 46 “The obstacle includes the preceding vehicle traveling in front of the own vehicle in an own vehicle travel lane in which the own vehicle travels in the same direction as that of the own vehicle, the side vehicle traveling in the adjacent lane of the own vehicle travel lane in the same direction as that of the own vehicle, an oncoming vehicle traveling in the adjacent lane of the own vehicle travel lane in a direction opposite to that of the own vehicle and the like, for example.”) 
generate, based on the lane information and the target vehicle information, a target trajectory for causing the vehicle to automatically run within a runnable region (Paragraph 115 “For example, when the driving assistance ECU 90 determines that the travel road in the travel direction of the own vehicle 2A is a right-hand curved road, this changes to the event trajectory Tb into which a margin is incorporated according to the curve as illustrated in FIG. 12. An event trajectory Tb' indicated by a dotted line in FIG. 12 is the trajectory into which the margin is not yet incorporated according to the curve and the event trajectory Tb indicated by a solid line is the trajectory into which the margin is incorporated according to the curve. The event trajectory Tb is the trajectory obtained by incorporating a predetermined margin into the event trajectory Tb' on an inner side of a turn.”);
(Paragraph 115 “An event trajectory Tb' indicated by a dotted line in FIG. 12 is the trajectory into which the margin is not yet incorporated according to the curve and the event trajectory Tb indicated by a solid line is the trajectory into which the margin is incorporated according to the curve. The event trajectory Tb is the trajectory obtained by incorporating a predetermined margin into the event trajectory Tb' on an inner side of a turn. A fixed value fixed in advance may be used as a predetermined margin or the margin may be changed according to a curvature of the curve and the like. The driving assistance ECU 90 makes the trajectory obtained by modifying the event trajectory Tb' generated from a sequential trajectory so as to be arranged on the inner side of the turn the event trajectory Tb used as an actual target trajectory based on a fact that a moving object 2B tends to travel on the inner side of the turn in a case of the right-hand curved road illustrated in FIG. 12”); 
set an offset amount of the target trajectory in accordance with the curvature of the curve, when the vehicle approaches the target vehicle from an outer side of the curve, in the target trajectory modification process(Paragraph 115 “The event trajectory Tb is the trajectory obtained by incorporating a predetermined margin into the event trajectory Tb' on an inner side of a turn. A fixed value fixed in advance may be used as a predetermined margin or the margin may be changed according to a curvature of the curve and the like. The driving assistance ECU 90 makes the trajectory obtained by modifying the event trajectory Tb' generated from a sequential trajectory so as to be arranged on the inner side of the turn the event trajectory Tb used as an actual target trajectory based on a fact that a moving object 2B tends to travel on the inner side of the turn in a case of the right-hand curved road illustrated in FIG. 12”);”), wherein the offset amount of the trajectory decreases as the curvature of the curve increases(Paragraph 115 “An event trajectory Tb' indicated by a dotted line in FIG. 12 is the trajectory into which the margin is not yet incorporated according to the curve and the event trajectory Tb indicated by a solid line is the trajectory into which the margin is incorporated according to the curve. The event trajectory Tb is the trajectory obtained by incorporating a predetermined margin into the event trajectory Tb' on an inner side of a turn. A fixed value fixed in advance may be used as a predetermined margin or the margin may be changed according to a curvature of the curve and the like.”); and 
cause the vehicle to automatically run along the target trajectory modified through the target trajectory modification process(Paragraph 115 “The driving assistance ECU 90 makes the trajectory obtained by modifying the event trajectory Tb' generated from a sequential trajectory so as to be arranged on the inner side of the turn the event trajectory Tb used as an actual target trajectory based on a fact that a moving object 2B tends to travel on the inner side of the turn in a case of the right-hand curved road illustrated in FIG. 12”);”). 
As to claim 2 Tachibana a vehicle control apparatus wherein 
(Paragraph 116). 
As to claim 7 Tachibana discloses a vehicle control apparatus, wherein 
the at least one electronic control unit is configured to modify the target trajectory such that a first offset amount at a first spot where a distance to the target vehicle is equal to a first distance becomes equal to a predetermined normal avoidance offset amount, in the target trajectory modification process(Paragraph 115). 
As to claim 9 Tachibana discloses a vehicle control apparatus wherein the at least one electronic control unit is configured to modify the target trajectory such that a second offset amount at a second spot that is located ahead of the first spot becomes equal to an offset amount that is equal to or larger than the predetermined normal avoidance offset amount, in the target trajectory modification process(Paragraph 59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana (US 2015/0224987)  in view of Shalev-Shwartz (US 2019/0283746)
As to claim 3 Tachibana discloses a vehicle control apparatus, wherein 
the at least one electronic control unit is configured to 
detect a relative speed of the vehicle with respect to the target vehicle(Paragraph 46), 
Tachibana does not explicitly disclose setting the offset amount such that the offset amount decreases as the relative speed falls, in the target trajectory modification process. 
Shalev-Shwartz teaches set the offset amount such that the offset amount decreases as the relative speed falls, in the target trajectory modification process(Paragraph 234).  It would have been obvious to one of ordinary skill to modify Tachibana to include the teachings of controlling the offset amount in order to maintain a safe distance between the vehicles. 
As to claim 4 the claim is interpreted and rejected as in claim 3.
As to claim 5 Shalev-Shwartz teaches a vehicle control apparatus, wherein 
the at least one electronic control unit is configured to 
(Paragraph 258), 
cause the vehicle to automatically run in accordance with the target speed(Paragraph 258), and
generate the target speed such that the relative speed falls when the vehicle approaches the target vehicle from the outer side of the curve(Paragraph 258). 
As to claim 6 the claim is interpreted and rejected as in claim 5.
As to claim 8 Shalev-Shwartz teaches a vehicle control apparatus wherein the first distance is a distance at which a predicted time to collision of the vehicle with the target vehicle is equal to a predetermined predicted time to collision (Paragraph 376). 

Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. 
On page 7 of the applicants arguments applicants argue that Tachibana does not disclose “set an offset amount of the target trajectory in accordance with the curvature of the curve, when the vehicle approaches the target vehicle from an outer side of the curve, in the target trajectory modification process, wherein the offset amount of the trajectory decreases as the curvature of the curve increases”
The examiner respectfully disagrees with the applicants arguments. The applicant is reminded that the examiner interprets the claim with the broadest reasonable interpretation.  Tachibana teaches of calculating an offset or margin of the trajectory as the vehicle goes around a curve (Paragraph 115 “An event trajectory Tb' indicated by a dotted line in FIG. 12 is the trajectory into which the margin is not yet incorporated according to the curve and the event trajectory Tb indicated by a solid line is the trajectory into which the margin is incorporated according to the curve. The event trajectory Tb is the trajectory obtained by incorporating a predetermined margin into the event trajectory Tb' on an inner side of a turn. A fixed value fixed in advance may be used as a predetermined margin or the margin may be changed according to a curvature of the curve and the like.”).  In Figure 12 Tb’ is the trajectory where a margin is not incorporated and Tb is the trajectory obtained when there is a margin or offset in place.  The margin is based on the curvature of the road.  In this case the host vehicle 2A is traveling on the on a right hand curve and the offset is such that it is increased to move to the inner side of the turn.  Tachibana discloses of calculating an offset or margin based on the curve of the road and adding it to the trajectory and this is a variable based on the curvature of the road.  Since the margin or offset as disclosed in Tachibana is variable (i.e. it can increase or decrease based on the size of the curvature of the road), it clear that the different amount of offset to the trajectory would be given to a vehicle which is approaching a curve.
On page 7 of the applicants arguments applicants argue that in the system of Tachibana temporarily cancels the event trajectory Tb along which the own vehicle 2A avoids the moving object 2B and does not perform passing and the like.  
The examiner respectfully disagrees with the applicant’s arguments.  The example in Figure 13 is merely another embodiment in which the own vehicle 2A temporarily cancels the event trajectory Tb along which the own vehicle 2A avoids the moving object. This is a mere alternative given in Tachibana as clearly stated in Paragraph 116 “On the other hand, it is possible that the driving assistance ECU 90 does not perform an event itself in which the own vehicle 2A avoids the moving object 2B when determining that the travel road in the travel direction of the own vehicle 2A is a left-hand curved road as illustrated in FIG. 13. That is to say, in this case, it is possible that the driving assistance ECU 90 temporarily cancels the event trajectory Tb along which the own vehicle 2A avoids the moving object 2B and does not perform passing and the like. The driving assistance ECU 90 stops a passing event and allows the own vehicle 2A to wait based on a fact that the moving object 2B tends to travel in a manner veering outside the turn in the case of the left-hand curved road as illustrated in FIG. 13 and that a driver of the own vehicle 2A tends to have difficulty in seeing a situation of an area at which the vehicle arrives after passing in the case of the left-hand curved road. The driving assistance ECU 90 may generate the event trajectory Tb again as soon as the left-hand curved road ends to execute the passing event. According to this, it is possible that the travel assistance system 301 does not perform the travel assistance under a situation in which the situation of the area at which the vehicle arrives after the passing is hard to be seen, thereby preventing the driver from feeling uneasy as a result.”)[emphasis added].  Thus in this Paragraph it is clear that Tachibana is merely giving another example or embodiment that the system may temporarily cancel the event trajectory Tb along the curve.  The applicant is arguing that it does this for all situations in a curve but this is not the case.  This is just an alternative embodiment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
2/26/2021